Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered May 16, 2012, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s application for youthful offender treatment given the defendant’s commission of another crime after his arrest for the instant offense, his prior youthful offender adjudication, and his record and background (see People v Thompson, 16 AD3d 603, 604 [2005]; People v Roger, 287 AD2d 747 [2001]; People v Brown, 115 AJ)2d 485 [1985]; People v Kane, 100 AD2d 944 [1984]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.P., Leventhal, Chambers and Miller, JJ., concur.